DETAILED ACTION
Claims 1-19 are presented for examination, wherein claims 9 and 16-19 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I Species I.A in the reply filed on February 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al (WO 2017/010093, with citations to US 2018/0198126).
Regarding independent claim 1, Fukumine teaches a slurry composition for a secondary battery electrode, especially a positive electrode, and a secondary battery, said slurry with improved dispersion of a conductive material when used in production of a slurry composition for a secondary battery electrode that enables sufficient improvement of battery characteristics of a secondary battery and a secondary battery having excellent battery characteristics such as output characteristics (e.g. ¶¶ 0001, 09-15, and 33), reading on “positive electrode slurry composition for a secondary battery,” said slurry comprising:
(1)	a positive electrode active material (e.g. ¶¶ 0009-10, 14, 22-23, 36, and 94-95), reading on “a positive electrode active material;”
(2)	a conductive material, such as single-walled or multi-walled carbon nanotubes, wherein said conductive material has a BET specific surface area 100-2,500 2/g (e.g. ¶¶ 0014-15, 22-24, 28-29, 32-33, 91, 97-98, and 107-108), establishing a prima facie case of obviousness of the claimed range, e.g. MPEP § 2144.05(I), reading on “a carbon-based conductive agent having a specific surface area measured by a Brunauer-Emmett-Teller (BET) of 100 m2/g to 200 m2/g;”
(3)	a binder comprising a “copolymer (A)” and an “other polymer,” wherein said “other polymer” is used in conjunction with said copolymer (A), wherein said other polymer may be polyacrylonitrile, polymethyl methacrylate, and fluorine-containing polymers such as polyvinylidene fluoride (e.g. ¶¶ 0014-15, 17, 19-20, 22-24, 28, 32-36, and 113), said “other polymer” reading on “a binder;” and,
(4)	said binder comprising said “copolymer (A)” and said “other polymer” (e.g. supra),
wherein said “copolymer (A)” comprises a linear alkylene structural unit represented by the chemical formula –CH2– and a nitrile group-containing monomer unit as repeating units (e.g. ¶¶ 0014-15, 17, 19-20, 22-24, 28, 32-36, and 39-42),
wherein said alkylene structural unit can be introduced into the copolymer (A) by producing a copolymer from a monomer composition containing a conjugated diene monomer, and hydrogenating the resultant copolymer to convert a conjugated diene monomer unit to an alkylene structural unit, wherein said conjugated diene monomer may be conjugated diene compounds having a carbon number of 4 or more such as 1,3-butadiene, isoprene, 2,3-dimethyl-1,3-butadiene, or a combination thereof, said alkylene structural unit in said copolymer (A) is preferably e.g. 60 to 80 mass % (e.g. ¶¶ 0035-40 and 42-51, compared with instant specification, at e.g. ¶¶ 0046-47) and

said “copolymer (A)” reading on “a nitrile-based copolymer … does not contain a functional group other than a cyano group … ,”
but does not expressly teach “copolymer (A)” has the claimed property “has an electrolyte solution swelling degree defined by Equation (1) of 200% or less … :
electrolyte solution swelling degree (%)={(W1−W0)/W0}×100	Equation (1)
wherein, in Equation (1), W0 is an initial weight of a polymer film prepared from the nitrile-based copolymer, and W1 is a weight of the polymer film which is measured after storing the polymer film at 60° for 48 hours in an electrolyte solution.”
However, Fukumine teaches an identical or substantially identical composition, establishing a prima facie case of anticipation or obviousness, e.g. MPEP § 2112.01.
Regarding claims 2-4 and 6, Fukumine teaches the slurry of claim 1, wherein said “copolymer (A)” comprises said linear alkylene structural unit represented by the chemical formula –CH2– and said nitrile group-containing monomer unit as repeating units,
wherein said alkylene structural unit can be introduced into the copolymer (A) by producing a copolymer from a monomer composition containing a conjugated diene monomer, and hydrogenating the resultant copolymer to convert a conjugated diene monomer unit to an alkylene structural unit, wherein said conjugated diene monomer may be conjugated diene compounds having a carbon number of 4 or more such as 1,3-
wherein nitrile group-containing monomer unit may be acrylonitrile, methacrylonitrile, or a combination thereof, said nitrile group-containing monomer unit in said copolymer (A) is preferably e.g. 20 to 40 mass % (e.g. supra),
reading on “the nitrile-based copolymer is a nitrile-based binary copolymer having an α,β-unsaturated nitrile-derived unit and a hydrogenated conjugated diene-derived unit” (claim 2) and “the nitrile-based copolymer is composed of a repeating unit represented by [Formula 1] and a repeating unit represented by [Formula 2]” (claim 6) plus establishing a prima facie case of obviousness of the claimed ranges, e.g. MPEP § 2144.05(I), reading on “the nitrile-based binary copolymer comprises 60 wt % to 80 wt % of the hydrogenated conjugated diene-derived unit and 20 wt % to 40 wt % of the α,β-unsaturated nitrile-derived unit” (claim 3) and “the nitrile-based binary copolymer comprises 65 wt % to 75 wt % of the hydrogenated conjugated diene-derived unit and 25 wt % to 35 wt % of the α,β-unsaturated nitrile-derived unit” (claim 4).
Regarding claim 5, Fukumine teaches the slurry of claim 2, wherein said “copolymer (A)” comprising said linear alkylene structural unit represented by the chemical formula –CH2– and said nitrile group-containing monomer unit as repeating units, wherein said alkylene structural unit can be introduced into the copolymer (A) by producing a copolymer from a monomer composition containing a conjugated diene monomer, and hydrogenating the resultant copolymer to convert a conjugated diene monomer unit to an alkylene structural unit (e.g. supra), suggesting the hydrogenation of the resulting copolymer is at or about 100%, reading on “the nitrile-based binary 
Regarding claim 7, Fukumine teaches the slurry of claim 1, wherein the molecular weight of said “copolymer (A)” is adjusted to affect the Mooney viscosity, to ensure said copolymer (A) is properly adsorbs onto the surface of said conductive material, properly sufficiently inhibits aggregation of said conductive material, and favorably disperses the conductive material in said slurry (e.g. ¶¶ 0077-78), but does not expressly teach the claimed property “the nitrile-based copolymer has a weight-average molecular weight of 200,000 g/mol to 350,000 g/mol.”
However, it would have been obvious to a person of ordinary skill in the art to adjust the molecular weight of the “copolymer (A)” to within the claimed range since Fukumine teaches it is a result-effective variable, see also MPEP § 2144.05(II) and instant specification, at e.g. ¶0052.
Regarding claim 8, Fukumine teaches the slurry of claim 1, wherein said conductive material may be single-walled or multi-walled carbon nanotubes, wherein said conductive material has a BET specific surface area 100-2,500 m2/g (e.g. supra), establishing a prima facie case of obviousness of the claimed range, e.g. MPEP § 2144.05(I), reading on “the carbon-based conductive agent is carbon nanotubes having a specific surface area (BET) of 150 m2/g to 200 m2/g.”
Regarding claim 10, Fukumine teaches the slurry of claim 1, wherein said conductive material is present in the amount of e.g. 0.1-3% of the solid content; said binder is present in the amount of e.g. 0.45-2% of the solid content, wherein the proportion of said “other polymer” of said binder is e.g. 30-95% and the proportion of prima facie case of obviousness of the claimed ranges, e.g. MPEP § 2144.05(I), reading on “96 parts by weight to 98.5 parts by weight of the positive electrode active material, 0.1 part by weight to 2 parts by weight of the conductive agent, 1.2 parts by weight to 2 parts by weight of the binder, and 0.02 part by weight to 2 parts by weight of the nitrile-based copolymer based on 100 parts by weight of a total solid content in the positive electrode slurry composition.”
Regarding claim 11, Fukumine teaches the slurry of claim 1, wherein an example of forming said slurry includes adding 100 parts of acetylene black conductive material, 20 parts of binder, and an appropriate amount of NMP solvent to form a dispersion liquid with a solid content of 12% (12 parts of solid content to 88 parts of solvent), and subsequently adding 100 parts of LiCo2 active material with 4 parts in terms of solid content of said conductive material dispersion liquid (e.g. ¶¶ 0185-187), sufficiently close to the claimed range to form a prima facie case of obviousness, see also e.g. MPEP § 2144.05(I), reading on “the positive electrode slurry composition has a solid content concentration of 70 wt % to 75 wt %.”
Regarding claim 15, Fukumine teaches the slurry of claim 1, wherein said “copolymer (A)” comprises said linear alkylene structural unit represented by the chemical formula –CH2– and said nitrile group-containing monomer unit as repeating units,
wherein said alkylene structural unit can be introduced into the copolymer (A) by producing a copolymer from a monomer composition containing a conjugated diene 
wherein nitrile group-containing monomer unit may be acrylonitrile, methacrylonitrile, or a combination thereof, said nitrile group-containing monomer unit in said copolymer (A) is preferably e.g. 20 to 40 mass % (e.g. supra), but does not expressly teach the limitation “the nitrile-based copolymer has the electrolyte solution swelling degree of 141% to 200%.
However, Fukumine teaches an identical or substantially identical composition, establishing a prima facie case of anticipation or obviousness, e.g. MPEP § 2112.01.

Regarding claims 12-14, Fukumine is applied as provided supra, with the following modifications.
Still regarding independent claim 12, Fukumine teaches said positive electrode formed from said slurry coated onto a positive electrode current collector to form a positive electrode active material layer (e.g. ¶¶ 0038, 127-137, 143, and 188 plus supra), reading on “positive electrode comprising a positive electrode active material layer formed by using the positive electrode slurry composition of claim 1.”
Still regarding independent claim 13, Fukumine teaches said secondary battery comprising said positive electrode, negative electrode, separator, and an electrolyte (e.g. ¶¶ 0140-14-149 plus e.g. supra), reading on “secondary battery comprising the positive electrode of claim 12, a negative electrode, a separator, and an electrolyte
Still regarding claim 14, Fukumine teaches the secondary battery of claim 13, wherein but does not expressly teach the claimed property “a resistance increase rate measured after storage of the secondary battery at 60° C. for 4 weeks is 20% or less.”
However, Fukumine teaches a substantially identical secondary battery, establishing a prima facie case of obviousness, e.g. MPEP § 2112.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




 /YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723